Opinion issued June 27, 2013




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-11-01085-CR
                           ———————————
                 CHARLES DEON MATTHEWS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1285686


                         MEMORANDUM OPINION

      On February 14, 2013, we abated the appeal and ordered a hearing in the

trial court because appellant, Charles Deon Matthews, had not filed a brief.

Among the issues the trial court was to consider was whether appellant desired to

prosecute the appeal. The trial court conducted a hearing on March 1, 2013, at
which appellant appeared with his retained counsel. A supplemental clerk’s record

and a reporter’s record of the hearing have been filed, and we have reinstated the

appeal.

      The hearing record reflects that the trial court explained to appellant his

appellate rights and explained that he may be entitled to appointed counsel.

Appellant stated on the record in open court that he had consulted with counsel and

that he wished to withdraw his appeal. At the conclusion of the hearing, the trial

court found that appellant does not wish to prosecute the appeal. In addition, the

supplemental clerk’s record reflects that, on the day of the hearing, appellant filed

a “Notice of Waiver of Appeal,” which is signed by appellant and his counsel.

      Appellant has not filed a motion in this Court to withdraw the appeal. See

TEX. R. APP. P. 42.2(a). Given appellant’s expressed desire on the record in open

court to forego pursuit of his appeal, however, we conclude that good cause exists

to suspend the operation of Rule 42 in this case, in accordance with Rule 2. See

TEX. R. APP. P. 2, 42; Conners v. State, 966 S.W.2d 108, 110–11 (Tex. App.—

Houston [1st Dist.] 1998, pet. ref’d). We have not yet issued a decision in the

appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.




                                         2
                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3